DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, 14-20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (pub #US 20170102884 A1) in view of Hall (pub #US 20180364919 A1).
Regarding claim 1, Kim discloses a memory device (memory device 120 in figure 1, details shown in subsequent figures) comprising: a device interface circuit configured to receive command priority policy information (priority information, as detailed in paragraph 63, transmission and reception of this information addressed below, by Hall) from a host (host shown in figure 1) via an electrical interface (memory interface 240, figure 2), the command priority policy information including a command priority compliance policy (priority managed by command priority manager 520, figure 6) for a command received from the host (paragraph 33).
Kim does not disclose explicitly receiving the priority policy information by the memory device, or determining whether to comply with the policy.  However, Hall discloses a command priority policy manager circuit configured to determine whether to comply with a priority for processing the command received from the host in accordance with the command priority policy information received from the host (setting or changing priorities of commands at the memory controllers 108-N and sending them to the memory units 110 and 111 according to the priorities, paragraph 21, figure 1; priority is applied to commands only when directed to certain addresses, and commands outside of those addresses do not have to comply, paragraph 21, Hall).  Furthermore, teachings of Kim and Hall are from the same field of computer memory systems.
Therefore, it would have been obvious before the effective filing date of the invention for a person of ordinary skill in the art to combine teachings of Kim with Hall by transmitting priority policy information to the memory device by the host for the benefit of notifying the memory device of the policy and allowing the memory device to conditionally apply the policy based on various parameters (Hall, paragraph 21)
Regarding claim 2, the above combination discloses the memory device of claim 1, wherein the command priority policy information is included in the command received from the host (giving priority to commands, paragraph 21, Hall).
Regarding claim 3, the above combination discloses the memory device of claim 1, wherein the command priority policy information is a data structure which is not included in the command received from the host (examiner notes that omitting the priority from the commands and sending them separately is an obvious design choice, as suggested by Kim that control information can be sent to the device as shown in figure 1).
Regarding claim 4, the above combination discloses the memory device of claim 1, wherein the memory device is configured to transmit command priority policy support information which indicates whether to process the command priority policy information, to the host through the device interface circuit (priority is applied to commands only when directed to certain addresses, and commands outside of those addresses do not have to comply to the priority policy and therefore do not have to process the priority policy information, paragraph 21, Hall).
Regarding claim 5, the above combination discloses the memory device of claim 4, wherein the command priority policy support information comprises: first command priority policy support information for a first target, and second command priority policy support information for a second target, wherein the second target is different from the first target (priority based on addresses and to different memory devices, Hall, paragraph 21).
Regarding claim 6, the above combination discloses the memory device of claim 1, wherein the command priority policy information comprises a first field having a first value or a second value (paragraph 21, examiner notes that Hall teaches various parameters and conditions for changing priority, and one of ordinary skill would readily recognize that these parameters and conditions would be represented by different values, such as sequences of 0s and 1s on a computer system), wherein, when the first field is the first value, the command priority policy manager circuit maintains a command priority compliance policy set previously, and wherein, when the first field is the second value, the command priority policy manager circuit changes the command priority compliance policy set 
Regarding claim 7, the above combination discloses the memory device of claim 1, wherein the command priority policy information comprises a second field having a first value, a second value, or a third value (paragraph 21, examiner notes that Hall teaches various parameters and conditions for changing priority, and one of ordinary skill would readily recognize that these parameters and conditions would be represented by different values, such as sequences of 0s and 1s on a computer system), wherein, when the second field is the first value, the command priority compliance policy changed in accordance with the command priority policy information is applied only to n (n is a natural number) commands (based on a quota and the priority, paragraph 71 and 73, Kim), wherein, when the second field is the second value, the command priority compliance policy changed in accordance with the command priority policy information is maintained until the memory device is reset by a first reset operation (until devices are shut down and restarted, Hall, paragraph 21), and wherein, when the second field is the third value, the command priority compliance policy changed in accordance with the command priority policy information is maintained after the memory device is reset by a second reset operation (until devices are shut down and restarted, Hall, paragraph 21, Hall).
Regarding claim 9, the above combination discloses the memory device of claim 1, wherein the command priority policy information comprises a third field having a first value or a second value (paragraph 21, examiner notes that Hall teaches various parameters and conditions for changing priority, and one of ordinary skill would readily recognize that these parameters and conditions would be represented by different values, such as 0s and 1s on a computer system) wherein, when the third field is the first value, the command priority compliance policy is set as a first policy to allow the memory device to not comply with a determined priority in processing the command, and wherein, when the third field is the second value, the command priority compliance policy is set as a second 
Regarding claim 10, the above combination discloses the memory device of claim 9, wherein the third field comprises: a first command priority compliance policy for a first target, and a second command priority compliance policy for a second target, wherein the second target is different than the first target (priority based on addresses and to different memory devices, Hall, paragraph 21).
Regarding claims 14-20, 22, and 23, examiner notes that these claims are substantially similar to claims 1-7, 9 and 10 above.  The same grounds of rejection are applied.
Furthermore, regarding claim 14, examiner notes that host side circuitry including the policy manager circuit (figure 6, paragraph 63) and host interface are also disclosed in Kim (figure 2, paragraph 33).

Allowable Subject Matter
Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of disclose 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181